In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-16-00283-CV


                           IN THE INTEREST OF C.L.R., A CHILD

                           On Appeal from the 72nd District Court
                                   Lubbock County, Texas
          Trial Court No. 2015-517,250, Honorable Ruben Gonzales Reyes, Presiding

                                   December 21, 2016

                              MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Appellant, M.K., filed a notice of appeal on July 26, 2016. We dismiss the appeal

for want of prosecution.

       Appellant’s brief was originally due on October 12, 2016, but was not filed. We

subsequently granted appellant three extensions to file her brief.        By letter dated

December 2, 2016, the Clerk notified appellant that failure to file a brief by December

15, 2016, would result in dismissal of her appeal for want of prosecution without further

notice. Since then, appellant has neither filed a brief nor had any further communication

with the court.
       Accordingly, we dismiss the appeal for want of prosecution and failure to comply

with a notice from the Clerk requiring action within a specified time. TEX. R. APP. P.

38.8(a)(1); 42.3(b), (c).


                                               Per Curiam




                                           2